Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-4, 6, 9-10, and 12-20 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 12/09/2020. 
Claims 1-3, 10, and 16 are currently amended.
Claims 5, 7-8 and 11 have been previously cancelled and are not considered at this time.
Claims 4, 6, 9, 12-15 and 17-20 are as previously presented.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 9-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 6, 9-11, and 13-20 are directed to the abstract idea of transferring patient medical records between a user and a point of care physician which is a certain method of organizing human activity including commercial 
As per Claims 1 and 10, the limitation of allowing a user to use a medical information processing service and inducing access to the system taking charge of medical information processing, is a step, as drafted, that covers certain methods of organizing human activity because allowing access to medical information is a method of managing relationships or interactions between people. That is, other than reciting “a software application,” nothing in the claim elements precludes the step from being a function which is an interaction between people and commercial or business activities. The limitation of receiving patient records, managing records as a single patient record, and transmitting patient records, as drafted, is a step executed by a system that, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components.  That is, other than reciting “a personal health records software module,” nothing in the claim elements precludes the step from being a function which is an interaction between people and commercial or business activities.  For example, but for the “a personal health records software module” language, receiving, managing and transmitting patient records in the context of this claim encompasses a person interacting with another person to obtain the patient records, in any fashion to obtain the information which can include personal interactions between people.  Similarly, the limitation of uploading a portion of patient records from user terminal to software module and retrieving uploaded records to store on dongle device, under its broadest reasonable interpretation, covers a method of organizing human activity which includes the physician interacting with the particular computer components to execute the business 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a cloud system, a software application, a Dongle device having memory for storing the software application, and a cloud-based personal health records software module for receiving and managing patient records.  The cloud system, software application, Dongle device, and personal health records module are recited at a high level of generality and is recited as generic computer components that perform routine functions that are well-known in the industry (i.e., accessing data, storing data, communicating data, matching data, transmitting data, and displaying data, etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additional elements also include the software application is accessible to a user terminal which amounts to no more than mere instructions to apply the exception because the use of a generic user terminal for accessing information is similar to concepts found to be mere instructions to apply an exception by the courts such as remotely accessing information through an interface to retrieve information, as in MPEP 2106.05(f).  The storing data on a dongle device in a structured format to be parsed and imported into a disparate health records system amounts to no more than mere instructions to apply the exception because it includes concepts similar to those found by the courts to be mere instructions to apply the exception because they invoke computers merely as a tool, as in TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.  
The dependent claims include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea.  The dependent claims do not include additional elements that integrate the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6, 9-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 2007/0083393 A1), hereinafter referred to as Howell, in view of Experton (US 2012/0232929 A1), hereinafter referred to as Experton, in view of Fotsch et al. (US 2006/0229918 A1), hereinafter referred to as Fotsch.
As per Claim 1, Howell discloses an online system for transmitting patient medical records, comprising: 
a cloud system ([0013-0014] system for creating and managing a patient medical record where the system is associated with a network which is the Internet), 
a software application ([0006-0007] electronic records include their associated software programs and are on a flash drive, [0043] user terminal used to access templates for inputting patient information), 
a dongle device having a memory ([0053]/[0060] portable device for storing mobile record, see Claim 1 electronic storage device storing mobile record, i.e., has a memory, [0007]/[0078]/Claim 17 the portable device is a USB flash drive) for storing said software application ([0006-0007] electronic records consist of digital media and their associated software programs, flash drive or USB drive is the electronic record storing data), 
a cloud-based personal health records software module ([0016] a system associated with a network which is the Internet, [0039] central database houses patient information where a central database linked to the device over a network which houses information about a patient, i.e. health records, where the database on the network is synched thus using the patient record is in a structured format that can be parsed and imported into a referred physician’s computer system at a database level ([0014] the system facts and information are formatted using an XML format and information in a different format is translated into XML format when received, where XML format has the capability of being parsed and imported into other systems at a database level, see also [0063]), and
wherein said software application is configured to upload the portion of patient records from the personal patient record from the user terminal to the cloud-based personal health records software module and further configured to retrieve said uploaded portion of records from the personal patient record to store on said dongle device ([0060] system stores the information entered by the user at the terminal via use of templates in a file in the central database, which is the personal records on the internet [0053] system transfers information to the mobile record on the portable device, see Claim 9 where the processor transfers information to the network and from the network the information is uploaded to the mobile record which is stored on the portable device).

the system is a cloud system ([0031] network such as the internet, see Fig. 2);
the dongle device stores a software application in memory ([0023] flash drive such as a key drive to store software program, [0007] portable computing device which executes an agent), wherein said software application is accessible to a user terminal to allow a user to use a medical information processing service and inducing access to the system taking charge of medical information processing ([0030] device uses installed/downloaded application to enable access to personal electronic health record, [0031] where the EHR is a combined individual record created for the patient which is controlled by the owner of the record, [0041] owner may enable a generic device to access data where the electronic credential, i.e. software application on dongle device, is read by a computer, i.e. accessible to a user terminal, to access EHR; also [0074], fig. 2 dongle device accessible by user device which connects to the cloud based system);
receiving patient records from one or more electronic health records and manage said patient records as a single personal patient record (see Fig. 4, plurality of electronic health records, [0074-0077] applications which allow a record owner to access EHR information and aggregate EHR records to a device such as flash drive with processor and storage, where EHR information is received from a plurality of sources to a summary form, Fig. 5, 506/508; [0080]/[0081] download and combine multiple EHR records, also see [0085-088] aggregation module to aggregate electronic healthcare records).

However, Howell and Experton may not explicitly disclose the following which is disclosed by Fotsch:  a personal health records module configured to store said patient records on dongle device that can be parsed and imported into a referred physician’s computer system at a database level ([0023] automated transfer of data from patient’s electronic personal health record to the office electronic medical record where the transferred information is updated in the patient medical record maintained by the healthcare provider [0024]; [0068-0069] automatic transmission of data stored in an electronic personal health record to a physician via an update to the electronic medical record in a manner which conforms to regulatory requirements, i.e. structured format, where provider electronic medical record system stores and maintains the medical records for patients in databases),
wherein said user terminal and software application and said personal health records module are capable of communicating with and separate and distinct from a health record system on the referred physician’s computer ([0023] information from a patient’s electronic personal health record is transferred to an electronic medical record maintained by the healthcare provider via an automated transfer of data between the patient’s electronic personal health record and the office/institution electronic medical record which makes the 
As per Claim 2, Howell, Experton and Fotsch discloses the limitations of Claim 1.  Experton also discloses the user accesses the software application to transmit to the cloud system in real-time ([0041] user accesses EHR system for automated and simultaneous real-time access to medical records).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known cloud based system for providing access to and managing patient medical records and information using a dongle device from Experton with the known system of using a dongle device to access and update medical records from Howell in order to enable healthcare providers to have accurate and up to date medical information associated with the patient in order to provide proper care to the patient (Experton [0005]). 
As per Claim 3, Howell, Experton and Fotsch discloses the limitations of Claim 2.  Experton also discloses the software application comprises an interface function of accessing from said user terminal to said cloud system and a function of outputting, managing, and software processing an event generated by the cloud-based personal health records module ([0061] exchange of records is initiated between patient device and physician device through a wireless network, i.e. cloud, for outputting on the physician’s device where the recipient must choose on their mobile device, i.e. through an interface, the initiator which to receive information from).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known cloud based system for providing 
As per Claim 4, Howell, Experton and Fotsch discloses the limitations of Claim 3.  Experton also discloses a platform connection module that provides a function of connecting between platforms for managing the cloud system for medical information processing and information resources and allows the user terminal comprising a function of virtualizing resources necessary for service processing to access the cloud system ([0039] gateway used to facilitate connection of devices and establish link using cloud service). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known cloud based system for providing access to and managing patient medical records and information using a dongle device from Experton with the known system of using a dongle device to access and update medical records from Howell in order to enable healthcare providers to have accurate and up to date medical information associated with the patient in order to provide proper care to the patient (Experton [0005]). 
As per Claim 6, Howell, Experton and Fotsch discloses the limitations of Claim 4.  Howell also discloses enabling the referred physician to form said response and save said response on said dongle device (see Claim 1/12 provider updates fact of mobile record, i.e. the patient record on the portable device and stores on mobile record).
Claim 9, Howell, Experton and Fotsch discloses the limitations of Claim 6.  Howell also discloses said personal health records module stores an up-to-date medical records file for retrieval by the user or a care provider when said user terminal is connected with said cloud system (Howell see Claim 7/12 update file on network with new updated fact from mobile record by exporting fact stored in medical record, [0016] updating the file based on comparison of mobile record data, [0039]). 
As per Claim 10, Howell, Experton and Fotsch disclose the similar limitations as in Claim 1 above.  In addition to the limitations of Claim 1, Howell also teaches medical records are available to the distant care provider in a structured format ([0014] the network stores information using XML/standardized format, see Claim 2/3 where the network stores data in XML format and providers access information before it is translated), and
wherein the software application is further configured to compare the response with the medical records on the personal health records module ([0058] the updated record stored on the portable device is compared to the information in the users file on the network; see Claim 7/13, [0016] compare the stored database of patient master record with updates in the mobile record on the portable device).
Experton also teaches wherein said Dongle and said software application are used by the distant care provider for receiving said selected medical records ([0079-0080] software on card automatically loaded and executed upon insertion/detection by device and logged in to patient portal to access records) and transmitting a response from the distant care provider's computer system to said software application and said personal health records software module ([0080] reply prompt window for provider to send follow-up information, [0047] 
As per Claim 12, Howell, Experton, and Fotsch discloses the limitations of Claim 10.  Howell also discloses the dongle device is a data storage device ([0013] mobile record is located on portable electronic storage device, [0016] record stored on portable device, [0050-0051] portable electronic storage device is USB flash drive which holds large amounts of information/data). 
As per Claim 13, Howell, Experton, and Fotsch discloses the limitations of Claim 12.  Howell also discloses said web enabling device is a user computer ([0042-0043] personal computer terminal used for collecting information, [0049] data collection is network based, [0067] web site for data collection/entry by computer).
Claim 14, Howell, Experton, and Fotsch discloses the limitations of Claim 13.  Howell also discloses the originating source is a patient ([0040-0042] user is a patient, information is about a patient and can be entered by patient).
As per Claim 15, Howell, Experton, and Fotsch discloses the limitations of Claim 14.  Howell also discloses the originating source is a primary care provider ([0042] patient information is collected by physician, [0058-0059] provider may be updater of information, [0060] system accessed by a physician).
As per Claim 16, Howell discloses a method for transferring patient medical records comprising the steps of: 
dongle device ([0053]/[0060] portable device for storing mobile record, see Claim 1 electronic storage device storing mobile record, i.e., has a memory, [0078]/Claim 17 the portable device is a USB flash drive);
executing a software application in the user terminal’s processor ([0043] user terminal used to access templates for inputting patient information);
accessing through the software application a cloud-based personal health records software module ([0041] system for providing access to medical record information, [0060] the system allows access to medical record information where the information is stored in a file in the central database, provider accesses network to update record, [0064-0065] where the system is accessed via Internet site), said cloud-based personal health records software module configured to receive patient records and manage said patient records as a single personal patient record ([0060] system stores information of the patient record in a file in a central database, [0039] the master files are updated in the database via a network), and 

converting said downloaded patient records to a structured format (see Claims 3/19, [0014] where data is translated into xml (standard) format, also [0085]),
storing said transmitted patient records in a memory on said dongle device ([0039] housing patient information on portable electronic device, [0051], [0053] portable medical record stored on portable device, i.e. dongle device, [0060], see Claim 12). 
However, Howell may not explicitly disclose the following which is taught by Experton:
inserting a dongle device in a user terminal, the dongle device having a software application ([0079] USB flash drive insertion into the internet-ready computing device, where the software is embedded on the card/drive);
receiving patient records from one or more electronic health records and manage said patient records as a single personal patient record (see Fig. 4, plurality of electronic health records, Fig. 5, 506/508; [0080]/[0081] download and combine multiple EHR records);
delivering said dongle device to a referred physician ([0035] record holder transfer locally maintained information from the EHR storage device to healthcare provider); the referred physician performing the following steps: 15 
connecting the dongle device to the referred physician's computer ([0079] ID card comprising flash drive is detected when card is presented/inserted/detected by device); 

transmit said personal patient data stored on the dongle device in a structured format into a referred physician’s computer system ([0032] individual records are delivered to a physician’s system or mobile computing device, [0044] health information is provided in a standardized format);
recording the referred physician's recommendations on the dongle device ([0080] reply prompt window for provider to send follow-up information), said recommendations including said personal patient data ([0047] information transmitted includes instructional or educational information, medications, dosage regimens, and information related to patient’s medical condition); 
delivering said dongle device to said user ([0041] user may use the electronic credential to access EHR); 
the user performing the following steps: 
creating an accepted file by reconciling said recommendations with the personal health records module ([0088-0090] combine retrieved information with health records, updating the records using information received from the healthcare provider); and 
merging said accepted file with said personal health records module ([0088] aggregation module to combine retrieved information with information in healthcare records system to obtain combined information).

However, Howell and Experton may not explicitly disclose the following which is disclosed by Fotsch: transmitting said patient data that can be parsed and imported into the referred physician’s health records system at a database level ([0023] automated transfer of data from patient’s electronic personal health record to the office electronic medical record where the transferred information is updated in the patient medical record maintained by the healthcare provider [0024]; [0069] provider electronic medical record system having databases for storing medical records for patients);
wherein said application software and said personal health records module are distinct and separate from the referred physician’s health records system ([0023] information from a patient’s electronic personal health record is transferred to an electronic medical record maintained by the healthcare provider via an automated transfer of data between the patient’s electronic personal health record and the office/institution electronic medical record which makes the information available to the provider where the transfer of data teaches of the capability of communicating; two health records, the patient electronic personal health record and the office/institution electronic medical record; [0024] a first electronic health record controlled by the patient, the electronic personal health record, and a second electronic health 
Claim 17, Howell, Experton and Fotsch discloses the limitations of Claim 16.  Experton also discloses said recommendations are stored in said structured format ([0044] summary of health information and compiled records are in standardized format). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known cloud based system for providing access to and managing patient medical records and information using a dongle device from Experton with the known system of using a dongle device to access and update medical records from Howell in order to enable healthcare providers to have accurate and up to date medical information associated with the patient in order to provide proper care to the patient (Experton [0005]).
As per Claim 18, Howell, Experton and Fotsch discloses the limitations of Claim 17.  Experton also discloses the step of the referred physician transmitting said recommendations via the Internet to a primary care provider ([0080] provider transmitting follow-up note to primary care physician; [0059] follow-up care instructions are part of the update to the patient record). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known cloud based system for providing access to and managing patient medical records and information using a dongle device from Experton with the known system of using a dongle device to access and update medical records from Howell in order to enable healthcare providers to have accurate and up to date medical information associated with the patient in order to provide proper care to the patient (Experton [0005]).
As per Claim 19, Howell, Experton and Fotsch discloses the limitations of Claim 18.  Howell also discloses the user is a patient ([0040] user may be a patient).
Claim 20, Howell, Experton and Fotsch discloses the limitations of Claim 16.  Experton also discloses the accessing said personal health records module step is in real-time ([0041] user may have real-time access to medical records in EHR). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known cloud based system for providing access to and managing patient medical records and information using a dongle device from Experton with the known system of using a dongle device to access and update medical records from Howell in order to enable healthcare providers to have accurate and up to date medical information associated with the patient in order to provide proper care to the patient (Experton [0005]).
Response to Arguments
Applicant’s arguments, see Pages 9-10, “Objection to Claims”, filed 12/09/2020 with respect to the objection of claims 1-21 have been fully considered and they are persuasive.  The objection of 06/09/2020 has been withdrawn.
Applicant’s arguments, see Page 10, “35 U.S.C. §112(a) Rejection of Claims 1-4, 6, 9-10 and 12-20”, filed 12/09/2020 have been fully considered and they are persuasive.  The rejection of 06/09/2020 has been withdrawn.
Applicant’s arguments, see Pages 10-14, “35 U.S.C. §101 Rejection of Claim 1-4, 6, 9-10 and 12-20”, filed 12/09/2020 have been fully considered but they are not persuasive.  
Applicant maintains that the arguments raised in Response to Office Action of 09/25/2019 are incorporated by reference.  However, Examiner notes that no remarks were filed in response to the Office Action of 09/25/2019 but rather several Affidavits were filed and addressed in the Non-Final Office Action of 06/09/2020.  

Applicant argues that the present claims include software application stored on the dongle device which perform the steps of gathering, reading, parsing, comparing and sorting the information from different sources and aggregating it into a single record for storing which results in unnecessary duplication of information.  Examiner notes that this describes the abstract idea being applied to general purpose computer components.  As per the rejection above, the software application and the dongle device are shown to be general purpose computer components.  As per MPEP 2106.05(f)(2), when the claim invokes computer of machinery merely as a tool to perform the process which includes the abstract idea and ordinary computer tasks, this amounts to mere instructions to apply the exception and does not integrate the abstract idea into a practical application.  As the data management activities of gathering, reading, comparing and sorting information from different sources and 
Applicant argues that the present claims integrate the abstract idea into a practical application similar to BASCOM.  Examiner respectfully disagrees.  Applicant alleges that the present claims are similar to BASCOM because the claimed solution is necessarily rooted in the realm of computer networks, however, Applicant does not show how the present claims provide an inventive concept in the non-conventional and non-generic arrangement of known, conventional components, similar to BASCOM.  Applicant discusses that the present claims solve the problem of giving the patient easy access to or control of his or her records.  Examiner notes that the problem of giving access or control of records to a particular person is a business rules problem and not a technical problem rooted in the realm of technology.  The improvement lies in the improvement to the abstract idea itself because the concept of owning and managing a medical record or medical data is directed to certain methods of organizing human activity which involves managing personal interactions between a patient and a doctor or group of doctors. Therefore, the claims do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea and the rejection is maintained.
Applicant’s arguments, see Pages 14-26, “35 U.S.C. §103 Rejection Based on Howell, Experton and Fotsch”, filed 12/09/2020 have been fully considered but they are not persuasive.  
Applicant argues that Howell does not teach or disclose a cloud-based personal health records software module.  Examiner respectfully disagrees.  Howell discloses a system associated with a network which is the Internet ([0016]) and a central database linked to the 
Applicant argues that Experton does not teach storage of patient records on the dongle device.  Examiner notes that although the rejection of 06/09/2020 acknowledges that Howell fails to teach a dongle device stores a second application in memory, the rejection of 06/09/2020 relies on Howell to teach storage of patient records on the dongle device, which is maintained in the rejection above.  Howell teaches storage of patient record information in the 
Applicant argues that the cited references do not teach or disclose the patient records are in a structure format configured to be parsed and imported into a referred physician’s disparate medical health records system at a database level, as amended in Claim 1.  Examiner respectfully disagrees.  Howell discloses that the single patient record in the cloud software module is in an XML format and any data which has not been received in XML format is translated to XML format ([0014], [0063]), as per the amendment to Claim 1.  Howell also teaches the single patient record is retrieved using the software module and stored on the dongle device (see rejection above, [0053] system transfers information to the mobile record on the portable device, see Claim 9 where the processor transfers information to the network and from the network the information is uploaded to the mobile record which is stored on the portable device, i.e. dongle device), where the single patient record of Howell has been shown to be in structured format. The claim language does not actively recite parsing or importing the single personal patient record into a referred physician’s computer system at a database level, but merely specifies that the structured format of the record has to be capable of being parsed and imported at a database level.  Therefore, the Howell reference which discloses the patient 
Applicant argues that the cited references do not teach or disclose receiving patient records from one or more health records and manage the records as a single personal patient record.  Examiner respectfully disagrees.  Experton discloses receiving patient records from a plurality of electronic health records to aggregate or combine into one form or combined information (see Fig. 4, [0074-0077], Fig. 5, 506/508; [0080]/[0081], [0085-088]).  The single view of Experton is not necessarily solely what reads on the single personal patient record as it is a display of data and not the stored data itself, however, the aggregation or receiving of information from a plurality of sources in order to create combined information does read on the claim language.  The combination of the aggregating data from multiple sources of patient data to create a combined record for the patient with the concepts of Howell including the dongle device for storage of a patient record and Internet system, teach the limitation of the claim.
Applicant argues that the standardized format of Experton does not teach the structured format of the claims, which has been considered but is moot because the new ground of rejection in view of Howell for the newly amended limitation of the cloud-based software module which receives and manages a single personal patient record in a structured format that can be parsed and imported into a referred physician’s computer system at a database level is additionally applied to teach the personal patient record stored on the dongle device is in a structured format as the patient record is uploaded from the cloud-based module to the dongle device and thus the structured format of the data has not been changed in any 
Applicant argues that Fotsch does not teach or disclose the structured format of the claims.  Examiner notes that the personal patient record being in a structured format has already been established by the combination of Howell and Experton and that the combination of Fotsch is relied on to teach the patient record is capable of being imported into a referred physician’s disparate medical health records system.  Fotsch teaches an automated transfer of data, i.e. at a database level, from the patient personal health record to the physician office/institution for their electronic medical record which is maintained by the provider ([0023]).
As per Claim 10, Applicant further argues that the combination of references does not teach medical records are in a structured format because the XML data taught in Howell is semi-structured data and not a record in structured format as per the claim language.  Examiner respectfully disagrees.  Data in XML format would be considered under BRI to be a record which is in a structured format that can be parsed and imported.  The link provided by Applicant to describe the “semi-structured data” which describes XML as semi-structured data, also says that semi-structured data is a form of structured data.  As the claim does not limit the structured format such that semi-structured data would not fall into the description of 
As per Claim 16, Examiner refers Applicant to discussion above with regard to Claim 1.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626